Citation Nr: 1410786	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the claim was originally characterized as entitlement to service connection for depression, the Veteran has also been diagnosed with posttraumatic stress disorder (PTSD) and an anxiety disorder.  To adequately reflect the nature of the contentions presented, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The Veteran's Virtual VA electronic claims file has been reviewed in conjunction with the current appeal.  It contains the Veteran's June 2013 Board hearing transcript and VA treatment records relevant to the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Veteran was afforded a VA psychiatric examination at which he stated that in his early teenage years, he was once taken to see a psychologist because he had been "depressed and getting into trouble" and that this later led to possible self-medication with alcohol.  Apparently on the basis of this single statement, the examiner found that the Veteran's depression clearly and unmistakably preexisted his military service.  A September 2012 VA opinion also found that the Veteran's depression had clearly and unmistakably preexisted his military service, presumably based on the same lay statements.  The Veteran, however, submitted a statement in December 2011 stating that the September 2011 VA examiner had misunderstood his statements, and that as a child he had been "over active" and had never been treated for or diagnosed with depression.

On review of the evidence the Board finds that the Veteran's lay statements of having behavioral problems as a teenager are not sufficient under the law to establish that he clearly and unmistakably had a psychiatric diagnosis preexisting his service, and thus his statements alone are therefore insufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

As the appellant's enlistment examination report does not reflect that he had any previous diagnoses of psychiatric disorders, and in the absence of any medical evidence indicating a psychiatric diagnosis prior to service, the appellant must be presumed to have been sound on entry.  38 U.S.C.A. § 1111 (West 2002).  As the September 2011 and September 2012 VA opinions are based on the presumption that the appellant had a depression disorder prior to service, they are inadequate, and the issue must be remanded for a new examination.

At the June 2013 Board hearing, the Veteran stated that he had applied for and been granted disability benefits from the Social Security Administration.  As such records may be pertinent to the claims on appeal, the Veteran's complete Social Security records, if available, should be obtained and associated with the claims file.

The Veteran also testified at the June 2013 Board hearing that he had received medical and psychiatric treatment from the VA Fort Worth and Corpus Christi Outpatient Clinics, as well as the Waco VA Medical Center.  All outstanding, pertinent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent treatment records from the Fort Worth and Corpus Christi Outpatient Clinics, and the Waco VA Medical Center.  All records received should be associated with the claims file.  If the RO/AMC cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should contact Social Security Administration and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative response from Social Security.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature and etiology of any psychiatric disorder.  The psychiatrist must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System (VBMS).  The psychiatrist must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.  

The psychiatrist must address whether the Veteran has a psychiatric disorder currently, and for each such disorder the psychiatrist must state whether it is at least as likely as not (50 percent or more probability) that the Veteran's psychiatric disorder is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way.  In rendering this opinion, if the etiologies of the diagnosed disorders are attributed to multiple factors/events, the psychiatrist must specify which symptoms/diagnoses are related to which factors/events.

The psychiatrist is also asked to state whether reasonable people could differ (i.e., is it or is it not undebatable) that the Veteran's psychiatric disorder existed prior to service.  If it is found that reasonable people could only conclude that the disorder preexisted service, could reasonable people differ in determining whether the disorder worsened while the appellant served on active duty?  The psychiatrist must explain what evidence supports any conclusion reached.

The psychiatrist must consider and discuss the Veteran's credible lay statements regarding first experiencing depression while in the service and the significance of him being prescribed Zoloft while in the service.  

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the psychiatrist is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the psychiatrist must specifically explain why she/he cannot address the relationship between the appellant's psychiatric disorder and his military service.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO/AMC should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the psychiatrist documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

6.  Thereafter, the RO/AMC must readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


